EXHIBIT 10.1


Generex Biotechnology Corporation
33 Harbour Square, Suite 202
Toronto, Ontario
Canada M5J 2G2
 
 
February 13, 2009

 
Cranshire Capital, L.P.
3100 Dundee Road, Suite 703
Northbrook, Illinois 60062


Re:
Generex Biotechnology Corporation
-  8% Senior Secured Convertible Note
-  March 1, 2009 Installment Amount

 
Dear Sirs:


Reference is made to that certain 8% Senior Secured Convertible Note in the
original principal amount of $5,000,000 (the “Note”) issued by Generex
Biotechnology Corporation (the “Company”) to Cranshire Capital, L.P. (the
“Holder”) on March 31, 2008. Capitalized terms used in this letter agreement
that are not otherwise defined herein have the meanings set forth in the Note.


This letter confirms the agreement between the Company and the Holder as of
February 13, 2009 (the “Effective Date”) as follows:


1.  
Notwithstanding the terms of the Note, (i) the Effective Date will constitute
the Installment Notice Due Date and the Company Installment Notice Date in
respect of the Applicable Installment Date and (ii) this letter will constitute
(a) the Company Installment Notice in respect of the Installment Amount due on
March 1, 2009 (the “Applicable Installment Date”), (b) the Company’s election of
a Company Conversion in respect of the Applicable Installment Amount (as that
term is hereinafter defined) and the Applicable Installment Date, and (c)
subject to the matters disclosed in Section 10 hereof, the Company’s
confirmation of the matters required to be confirmed in Section 8 of the Note in
connection with the Company’s election of a Company Conversion with respect to
the Applicable Installment Amount and the Applicable Installment Date.



2.  
Notwithstanding the computation of the Installment Amount set forth in the Note,
the computation of the Installment Amount solely in respect of the Applicable
Installment Date will instead be the product of (i) $1,927,333.42 multiplied by
(ii) the Holder Pro Rata Amount, together with the sum of all accrued and unpaid
Interest as of the Applicable Installment Date under the Note because the
Applicable Installment Date is also an Interest Date (collectively, the
“Applicable Installment Amount”).

 

--------------------------------------------------------------------------------


 
3.  
Notwithstanding the Pre-Installment Conversion Price set forth in the Note, the
Pre-Installment Conversion Price in respect of the Applicable Installment Amount
will be equal to the price which shall be computed as 90% of the arithmetic
average of the VWAP of the Common Stock on each of the twenty (20) consecutive
Trading Days immediately preceding and including the Effective Date (to be
appropriately adjusted for any stock split, stock dividend, stock combination or
other similar transaction during such measuring period).



4.  
In accordance with Section 8(a) of the Note, the Company will deliver the
Pre-Installment Conversion Shares (which shall instead equal the number of
shares of Common Stock equal to the quotient of (i) the Applicable Installment
Amount divided by (ii) the Pre-Installment Conversion Price determined pursuant
to Section 3 above) to the Holder no later than two (2) Trading Days after the
Effective Date, provided that the Company will deliver irrevocable instructions
with respect to the issuance of such Pre-Installment Conversion Shares to its
Transfer Agent on February 13, 2009.



5.  
Notwithstanding the Company Conversion Price set forth in the Note, the Company
Conversion Price in respect of the Applicable Installment Amount will be equal
to the price which shall be computed as 90% of the arithmetic average of the
VWAP of the Common Stock on each of the fourteen (14) consecutive Trading Days
immediately preceding and including March 6, 2009 (to be appropriately adjusted
for any stock split, stock dividend, stock combination or other similar
transaction during such measuring period).



6.  
The Company will deliver the number of shares of Common Stock to be delivered
pursuant to a Company Conversion (which Company Conversion shall occur on March
6, 2009 instead of March 1, 2009) in respect of the Applicable Installment
Amount and the Applicable Installment Date, reduced by the number of the
Pre-Installment Conversion Shares delivered in connection with the Applicable
Installment Amount and the Applicable Installment Date, no later than March 9,
2009, and such delivery of such shares will be deemed timely and effective
payment of the Applicable Installment Amount on the Applicable Installment Date
if so delivered no later than March 9, 2009.



7.  
As at the date hereof, one of the Equity Conditions has not been satisfied in
that the Company received notice from The NASDAQ Stock Market of the Company’s
failure to comply with the minimum bid price requirement of Marketplace Rule
4310(c)(4) (the “Listing Maintenance Equity Condition”).  The Holder hereby
waives satisfaction of only the Listing Maintenance Equity Condition solely with
respect to the Applicable Installment Date and the Applicable Installment Amount
thereby entitling the Company to pay the whole of the Applicable Installment
Amount due on the Applicable Installment Date pursuant to a Company Conversion
pursuant to Section 1 hereof if, subject to the matters disclosed in Section 10
hereof  (i) all other Equity Conditions and (ii) all other conditions relating
to a Company Conversion, in each case, are satisfied in accordance with the
terms of the Note.




--------------------------------------------------------------------------------


 
8.  
The Company represents, warrants and covenants that the Company has not entered
into, and will not enter into, any agreement with any holder of Other Notes on
terms or conditions which are more favorable to any such holder with respect to
the matters addressed by this letter agreement. To the extent the Company enters
into any agreement with any holder of Other Notes that contains any terms or
conditions which are more favorable to any such holder with respect to the
matters addressed by this letter agreement, then the Holder, at its option,
shall be entitled to the benefit of such more favorable terms or conditions (as
the case may be) and this letter agreement shall be automatically amended to
reflect such more favorable terms or conditions (as the case may be).



9.  
The obligations of the Holder hereunder are several and not joint with the
obligations of any other holder of Other Notes and the Holder shall not be
responsible in any way for the performance of the obligations of any other
holder of Other Notes under any other similar agreement. Nothing contained
herein, and no action taken by the Holder pursuant hereto, shall be deemed to
constitute the Holder and the holders of the Other Notes as, and the Company
acknowledges that the Holder and the holders of the Other Notes do not so
constitute, a partnership, an association, a joint venture or any other kind of
group or entity, or create a presumption that the Holder or any holder of Other
Notes are in any way acting in concert or as a group or entity with respect to
such obligations or the transactions contemplated by this Agreement or any
matters, and the Company acknowledges that the Holder and the holders of the
Other Notes are not acting in concert or as a group, and the Company shall not
assert any such claim, with respect to such obligations or the transactions
contemplated by this Agreement or any other similar agreement. The decision of
the Holder to enter into this letter agreement has been made by the Holder
independently of any holder of Other Notes. The Company and the Holder confirm
that the Holder has independently participated with the Company in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. The Holder shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this letter agreement or out of any other Transaction Documents, and it shall
not be necessary for any other holder of Other Notes to be joined as an
additional party in any proceeding for such purpose. To the extent that any
holder of Other Notes enters into an agreement with the same or similar terms
and conditions or pursuant to the same or similar documents, all such matters
are solely in the control of the Company, not the action or decision of the
Holder, and would be solely for the convenience of the Company and not because
it was required or requested the Holder.




--------------------------------------------------------------------------------


 
10.  
The Company acknowledges that there have occurred Events of Default under the
Notes and that Holder and the Company are engaged in the process of negotiating
certain amendments and waivers with respect thereto. Nothing in this letter
shall constitute a waiver of any Events of Default and Holder fully and
specifically reserves any and all rights, powers, privileges and remedies under
the Transaction Documents or otherwise.



11.  
Prior to the opening of the Principal Market on February 17, 2009, the Company
shall file with the SEC a Form 8-K Current Report describing all of the material
terms of the transactions contemplated by this letter agreement in the form
required by the 1934 Act and attaching a form of this letter agreement.





This letter agreement may be executed in any number of counterparts and
signature pages hereto may be delivered by facsimile or other electronic means,
all of which taken together shall constitute one and the same instrument, and
any of the parties hereto may execute this letter agreement by signing any such
counterpart.


[signature pages follow]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature pages to this letter agreement to be duly executed as of the Effective
Date.
 

 
COMPANY:
 
GENEREX BIOTECHNOLOGY CORPORATION
 
 
         
 
By:
        Name:  Rose C. Perri       Title:    Chief Financial Officer            
               
By:
        Name:  Mark A. Fletcher      
Title:    Executive Vice President 
     
  and General Counsel
 

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature pages to this letter agreement to be duly executed as of the Effective
Date.
 

 
INVESTOR:
 
CRANSHIRE CAPITAL, L.P.
         
 
By:
Downsview Capital, Inc.     Its: General Partner                                
  By: Mitchell P. Kopin     Its:   President          

 

--------------------------------------------------------------------------------

